Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/15/2021, with respect to the previous objections to claims 35 & 38 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 35 & 38 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 6/15/2021, with respect to the previous 112(b) rejections of claims 21, 25, & 27 (with the exception of the extension part issue) have been fully considered and are persuasive.  Applicant has amended claims 21 & 27, and canceled claim 25 to obviate the issues.  The previous 112(b) rejections of claims 21, 25, & 27 (with the exception of the extension part issue) has been withdrawn. 

Applicant's arguments filed 6/15/2021 regarding the previous  have been fully considered but they are not persuasive.

Applicant argues amendment(s) to claim 21 obviate the issue.
Examiner respectfully disagrees.  Applicant discloses a tensile force provision unit having a tensile force provision body and extension parts (see Applicant’s Figures 6-8, tensile force provision unit 7, tensile force provision body 71, first extension part 711, second extension part 713).  Either 1) the extension parts 711 & 713 are actually part of the tensile force provision body 71, and would elongate the tensile force provision body, or 2) they are distinct/separate structural elements from the tensile force provision body 71, and would not elongate the tensile force provision body (e.g. they would elongate the tensile force provision unit).  The claim language currently distinctly lists the extension part alongside the tensile force provision body.  The claim language does not require that the tensile force provision body “comprises” the extension part.  




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air supply unit” in claim 21, “extension part” in claim 21, “fixing part” in claim 21, and “attachment and detachment part” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Examiner has interpreted “air supply unit” in claim 21 to correspond with the following structure: a fan (see Applicant’s Figures 5-8, air supply unit 3.  [0045]).

Examiner has interpreted “extension part” in claim 21 to correspond with the following structure: an extendable member, such as a bar or rod (see Applicant’s Figures 5-8, extension parts 711 & 713.  [0087]-[0089]).

Examiner has interpreted “fixing part” in claim 21 to correspond with the following structure: a coupling clip/clamp, as understood from the structure/function of the disclosed fixing parts (see Applicant’s Figures 5-8, fixing parts 74 & 76.  [0093]-[0094]).

Examiner has interpreted “attachment and detachment part” in claim 26 to correspond with the following structure: male/female coupling connection (see Applicant’s Figures 5-8, attachment and detachment parts 91 & 93.  [0095]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 34 has been amended to recite the depth of the receiving recess is greater than a “length” of the tensile force provision body.  Examiner only identified support for this depth/length being greater than the width of the tensile force provision body (see Applicant’s Figure 7a, length X1, width X2). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, 26-29, 31-36, 39-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 introduces a tensile force provision body, and then introduces at least one extension part “provided in at least one end of the tensile force provision body and configured to elongate the tensile force provision body”.  Examiner is not clear whether the at least one extension part is a structural component of the tensile force provision body.  The claim language appears to introduce the at least one extension part as a distinct structural element, but the functional limitation “to elongate the tensile force provision body” would not occur if the tensile force provision body did not comprise the at least one extension part (e.g. if the tensile force provision body does not comprise the at least one extension part, 
Claim 32 recites “the extension part comprises: … a first extension part….a second extension part”.  Examiner is not clear to this limitation because it is effectively claiming an extension part which comprises a plurality of itself.  Examiner notes that Applicant had amended the claim to remove “the at least one” prior to the extension part.  
Claim 36 recites “the fixing part comprises: … a first fixing part….a second fixing part”.  Examiner is not clear to this limitation because it is effectively claiming a fixing part which comprises a plurality of itself.  Examiner notes that Applicant had amended the claim to remove “the at least one” prior to the fixing part.  

Examiner’s Comment
Examiner requires clarification to claim 21, particularly the tensile force provision body and extension part relationship.  

Examiner considers the best prior art of record to be cited Moon et al. (US 20130097896, “Moon”).
Moon teaches using fixing clamps for applying tension to hung laundry, as well as an additional accessory  (see Figures 1-3, 8-9, clothes hanger 6, clamps 20 & 30, bodies 21 & 31, clothespins 22a 22b, 32a, 32b, fixing members 23 & 33, load member 210, first load member 213, second load member 215, connection member 240).  Examiner refers to Exhibit 1 below how Moon’s clamps 20 & 30 may read on the recited tensile force provision unit.


    PNG
    media_image1.png
    731
    637
    media_image1.png
    Greyscale

Exhibit 1: Annotation of Moon’s Figure 2 showing Examiner’s interpretation.  Examiner notes that the illustration is simplified for clarity (e.g. the fixing part interpretation can apply to the clothespins 22a & 22b as well).  

Moon does not teach the air supply unit.  
Regarding the air supply unit (fan), Examiner however, considers it well-known to integrate a fan into a hanger for drying purposes and refers to Levy, who teaches a dryer hanger having a fan and the hanger having air passages (see Levy's Figure 3, slots 9 & 10, fan 11, motor 13).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mainini et al. (US 20170342650) teaches a device for haning up, pressing, and storing garments (see Figure 1, clothes-hanger 2, rods 4, hooking elements 5, arms 8).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718